UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 RONNIE LIONEL HARRIS,

                Petitioner,

        v.                                                 Civil Action No. 15-2170 (RDM)

 UNITED STATES,

                Respondent.



                        MEMORANDUM OPINION AND ORDER

       Petitioner Ronnie Lionel Harris, proceeding pro se, filed this action pursuant to 28 U.S.C.

§ 2254. He is incarcerated at the Hazelton United States Penitentiary in Bruceton Mills, West

Virginia. Harris contends, mistakenly, that “[t]his case comes . . . via remand from the United

States Court of Appeals.” Dkt. 1 at 1 (Pet. ¶ 2). He is referring to the D.C. Circuit’s remand in a

separate civil case, Harris v. Fulwood, No. 12-1215 (ABJ), which instructed the district court

only “to modify the orders to state that dismissal is without prejudice to Appellant’s rights to

pursue his claims in an appropriate proceeding,” in accordance with Heck v. Humphrey, 512 U.S.

477 (1994). Harris v. Fulwood, No. 13-5343, at 2 (D.C. Cir. Apr. 21, 2015).

       The instant habeas petition is not a continuation of Harris’s civil action in case No. 12-

1215. Rather, it is based on the same claim of actual innocence that Harris raised in a prior

habeas action, and it compels the same result. See Harris v. United States, No. 15-1425, 2015

WL 8664189 (D.D.C. Dec. 11, 2015) (explaining that “a federal court in the District of Columbia

lacks jurisdiction to grant habeas relief from a Maryland conviction,” and any challenge to the

U.S. Parole Commission’s reliance on the Maryland conviction “must proceed under the general



                                                 1
habeas statute . . . before a district judge who is capable of exercising personal jurisdiction over

the warden of the prison where [the petitioner] is detained”).

       Because this Court lacks jurisdiction to consider Harris’s habeas petition, it is hereby

ORDERED that this case is DISMISSED without prejudice.

       SO ORDERED. The Clerk shall enter judgment and shall mail a copy of this

Memorandum Opinion and Order to the petitioner at the address reflected on the docket.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
Date: January 27 2016




                                                  2